UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-7539



In re: LAMONT O. DOUGLAS,

                                                             Petitioner.



         On Petition for Writ of Mandamus.        (CA-01-327)


Submitted:   January 8, 2002                 Decided:   January 24, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lamont O. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lamont O. Douglas filed a petition for writ of mandamus,

asking this court to compel the district court to vacate an order

dismissing without prejudice one of eight named defendants in his

ongoing civil rights action.    With exceptions not present in this

appeal, a district court’s decision terminating a case as to fewer

than all claims or fewer than all parties is not a final order.

Fed. R. Civ. P. 54(b).   A writ of mandamus to compel interlocutory

review of non-final orders by the district court is generally not

available because those orders can be reviewed after final judg-

ment.   See In re Beard, 811 F.2d 818 (4th Cir. 1987) (holding a

writ of mandamus available only when the petitioner has no other

means to obtain the requested relief and when he has shown a clear

right to that relief).   Thus, we deny Douglas’ petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2